Citation Nr: 0304956	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder (to exclude PTSD).

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for shell fragment 
wound of the right knee with retained metallic foreign body, 
currently evaluated as 10 percent disabling.

4.   Entitlement to an increased evaluation for shell 
fragment wound of the right side of the neck with retained 
metallic foreign body, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable evaluation for chronic 
otitis media and mastoiditis of the right ear.

6.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.

REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, and A. L. C., psychiatrist


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to June 
1954, which included combat in Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The veteran and his spouse appeared before a Member of the 
Board at a hearing at the RO in February 1997.  In May 1997, 
the Board remanded the case for additional development.  The 
veteran, his psychiatrist, and his representative appeared at 
a hearing at the RO in May 1998.  The case has been returned 
to the Board for adjudication.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his residuals of shrapnel wounds of 
the right knee and right side of neck and his hearing loss 
and otitis media with mastoiditis of the right ear to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  However, the RO 
found that the case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  In a September 1989 rating decision, the RO determined 
that the veteran had not submitted sufficient evidence to 
reopen his claim for service connection for psychiatric 
disorder.  The veteran was notified of that decision and of 
his appellate rights and procedures in October 1989.  The 
veteran not did file a notice of disagreement within the time 
period for such action.

2.  The additional evidence received since the September 1989 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for entitlement to service connection for psychiatric 
disorder.

3.  The veteran engaged in combat during his active military 
service; he was wounded and awarded the Combat Infantry 
Badge.

4.  Competent medical evidence of a diagnosis of PTSD is not 
of record.

5.  The residuals of a shell fragment wound of the right knee 
with retained metallic foreign bodies are manifested by 
residual healed scarring without evidence of muscle injury or 
limitation of motion.

6.  The residuals of a shell fragment wound of the right side 
of the neck with retained metallic foreign bodies are 
manifested by residual healed scarring without evidence of 
disfigurement, muscle injury, or limitation of motion.

7.  There is no objective medical evidence of current 
findings of chronic right ear infections, recurrent/chronic 
suppurative otitis media, mastoiditis or cholesteatoma in the 
right ear.

8.  Right ear hearing loss is manifested by a pure tone 
threshold average of 55 decibels with speech discrimination 
ability of 80 percent and is consistent with a level IV 
hearing acuity in the service-connected right ear.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision denying entitlement to 
service connection for neuropsychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a neuropsychiatric disorder is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R.  
§ 3.156(a) (2002).

3.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for shell fragment wound residuals of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.56, 4.118, Diagnostic Codes 
7804, 7805 (2002).

5.  The criteria for an evaluation in excess of 10 percent 
for shell fragment wound residuals of the right side of the 
neck have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5322 (2002).

6.  The criteria for a compensable evaluation for otitis 
media of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.85-4.87a, Diagnostic Code 6200 (1998 & 2002).

7.  The criteria for a compensable evaluation for hearing 
loss of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85-
4.87a, Diagnostic Code 6100 (1999 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The Board denied service connection for nervous disorder in 
April 1968 on the basis that a nervous disorder was not 
diagnosed during or within one year following separation from 
service and there was no nexus to service.  The veteran 
attempted to reopen his claim on several occasions.  
Following another petition to reopen, the RO, in a September 
1989 decision determined that the veteran had not submitted 
sufficient evidence to reopen his claim as there was no 
evidence of any relationship between the veteran's current 
neuropsychiatric disorder and his service.  The veteran was 
notified of this decision and his procedural and appellate 
rights by an October 1989 letter; however, he did not appeal.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

The regulation defining new and material evidence has been 
amended, effective for claims to reopen filed on or after 
August 29, 2001.  38 C.F.R. § 3.156.  As this claim was filed 
in April 1991, the previous version of the regulation must be 
applied. 

New and material evidence in this case, therefore, means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

At the time of the September 1989 decision, the evidence 
included the veteran's multiple claims, several statements, 
service medical records, and VA and private medical records 
from 1957 to 1989.  Service medical records show no 
complaints, findings, or diagnosis of a neuropsychiatric 
condition.  VA and private medical records show that the 
veteran was initially treated for a nervous disorder in 1963 
and that he received ongoing treatment for neuropsychiatric 
disorders since that time.  Statements from the veteran and 
his spouse were also considered.  The RO, in its September 
1989 decision, determined that the evidence submitted to 
reopen the veteran's claim was duplicative of that previously 
submitted and did not provide a basis to reopen the claim.  
This decision is final.

Evidence submitted since the September 1989 decision includes 
VA medical records from 1989 to 1999 and the veteran's 
statements.  The VA medical evidence of record does not 
contain any medical opinions relating the veteran's 
neuropsychiatric disability variously diagnosed as bipolar 
disorder and schizophrenia to service or to aggravation 
therein.  The Board notes that although this medical evidence 
is new, in that it was not previously of record, it does not 
provide any evidence relating a psychiatric disorder to the 
veteran's service.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Thus, it is not material to the claim.

The Board also considered the statements of the veteran in 
support of his claim.  The veteran is competent to report 
that on which he has personal knowledge, but the record does 
not show that he has the necessary medical training and/or 
expertise to diagnose a medical condition.  Consequently, 
these statements do not qualify as material evidence and are 
insufficient to reopen the claim.  See Layno v.  Brown, 6 
Vet. App. 465, 470 (1994).; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, these contentions are the same as 
those previously made to the RO.  Thus, this evidence is not 
new.  See Reid, 2 Vet. App. 312. 

Thus, the Board finds that none of the evidence submitted 
since the September 1989 RO decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The claimant has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
entitlement to service connection for a neuropsychiatric 
disorder.

II.  Service connection for PTSD

The veteran contends that he developed PTSD as a result of 
his Korean combat service.  

The veteran's service records reveal that he served as an 
infantryman in Korea and was wounded in combat.  His DD-214 
indicates that he received the Combat Infantryman's Badge and 
the Korean Service Medal.  Service medical records, including 
treatment records do not show complaints, treatment, or 
diagnosis of PTSD.  VA and private medical records from 1957 
to 1986 contain no complaints, findings, or diagnoses of 
PTSD.  The Social Security Administration (SSA) indicates 
that the veteran was awarded SS disability in 1968 for 
schizophrenia.

In a June 1986 private psychiatric report, Dr. Victor J. 
Llado reported that he had seen the veteran since February 
1986.  Dr. Llado noted the veteran's history of combat wounds 
from Korea and that the veteran reported a history of 
multiple psychiatric hospitalizations with depressive 
symptoms, irritability, insomnia, and
psychotic episodes of violent and aggressive behavior.  Dr. 
Llado stated that the veteran developed PTSD characterized by 
depressive symptoms with major features including psychotic 
symptomatology.  According to Dr. Llado, the veteran 
sustained psychic trauma as a result of his combat wounds and 
developed the emotional condition as a slow delayed reaction.  
However, VA medical records to include examinations from 1984 
to 1993 contain diagnoses of bipolar disorder with depression 
and/or schizophrenia.  The VA medical records also note the 
veteran's Korean combat wounds. 

In a July 1997 statement, Dr. Andres Lopez Cumpiano stated 
that he began treating the veteran in June 1993 and 
established a diagnosis of PTSD in July 1993.  

A November 1997 VA examination report noted the veteran 
military wounds and awards as well as his psychiatric 
hospitalizations and treatment.  Following evaluation, the 
diagnoses included bipolar disorder with some dementia 
features and organic personality syndrome.  The examiner 
opined that based on the veteran's history, records, and 
evaluation, he did not fulfill the diagnostic criteria for 
PTSD.

At a May 1998 hearing, Dr. Cumpiano testified that the 
veteran had psychotic episodes and PTSD.  The veteran's 
representative aided Dr. Cumpiano with the testimony to 
support his diagnosis of PTSD.

A March 1999 VA PTSD examination report by a Board of 
psychiatrists reveals that the veteran was interviewed and 
evaluated and the veteran's medical records and claims 
folders, including the opinions of Drs. Lopez Cumpiano and 
Llado, were reviewed by both examiners.  The examiners noted 
that the veteran did not identify specific stressors but 
noted that he was wounded in combat and that this satisfied 
diagnostic criteria "A" for PTSD.  However, the examiners 
stated that the veteran did not refer to symptoms of any 
other diagnostic criteria for PTSD.  The examiners noted that 
the veteran's initial symptoms included depression, anxiety, 
restlessness, and loss of impulse control and that progress 
notes refer to mood fluctuations that make him unpredictable 
resulting in multiple hospitalizations.  The examiners stated 
that the veteran has shown both manic and depressive phases 
of his illness.  Accordingly, the Board of examiners 
diagnosed bipolar disorder mixed with mood incongruent 
psychotic features.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2002).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. 3.304(f) (1996).  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, this 
regulation was amended in June 1999 and, in part, eliminated 
the requirement of a "clear diagnosis."  61 Fed. Reg. 32.807-
32.808.  In the instant case, the Board finds that the 
amendments to 38 C.F.R. 3.304(f) were to conform the 
regulation to the Court's holding in Cohen, supra, and that 
elimination of the requirement of a "clear diagnosis," 
lessened the burden on the veteran.  

The Board notes that 38 C.F.R. 3.304(f) was again amended 
effective March 7, 2002.  These amendments, however, make 
substantive changes only with regard to adding material 
concerning PTSD claims based on in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although the RO has not 
considered these amendments, the Board concludes that the 
veteran will not be prejudiced by the Board's consideration 
of the claim, as these amendments do not affect this case.  
See. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

Under the version of 38 C.F.R. 3.304(f) in effect prior to 
the March 7, 1997 amendments, if the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As 
this is somewhat more favorable than the current version of 
the regulation -- which does not list combat citations as 
"conclusive evidence" of a claimed inservice combat 
stressor, but rather provides that lay testimony alone may 
establish the incurrence of a combat stressor - the Board 
will apply the previous version of the regulation.

In this case, after weighing and balancing all the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Under the earlier version of 38 C.F.R. 3.304(f) and 
based on the veteran's Korean war service, the presence of a 
qualifying stressor is conceded in this case.  However, the 
Board concludes that the evidence does not provide either a 
"clear" diagnosis of PTSD or a diagnosis of PTSD in 
accordance with the provisions of 38 C.F.R. § 4.125(a).  

Although the record shows diagnoses of other neuropsychiatric 
disorders in the 1960's, the record is silent as to PTSD for 
more than 30 years, from the time of the veteran's discharge 
from service in 1954 until 1986.  While Dr. Llado, in June 
1986, after noting the veteran's combat history and symptoms 
of depression, irritability, and psychotic episodes with 
violent and aggressive behavior diagnosed PTSD, VA medical 
records dated during the same period from 1984 to 1988 
reflect similar history and symptoms, but do not show 
diagnoses of PTSD.

In a July 1997 statement and May 1998 hearing testimony, Dr. 
Cumpiano, provided his opinion that the veteran had PTSD.  
However, Dr. Cumpiano could not provide rationale for the 
PTSD diagnosis at the hearing without the aid of the 
veteran's representative.  Dr. Cumpiano's testimony related 
to the veteran's psychotic episodes.  Additionally, Dr. 
Llado, in his 1986 opinion, seemed to base his diagnosis on 
the veteran's report of combat wounds as opposed to actual 
symptomatology.  The examination report noted depressive 
symptoms and psychotic episodes of violent behavior, but did 
not indicate that the veteran complained of combat related 
nightmares, flashbacks, or intrusive thoughts of combat.  

In contrast, at the November 1997 VA examination, the 
examiner opined that based on the veteran's history, records, 
and evaluation, the diagnostic criteria for PTSD were not 
met.  Similarly, in March 1999, the board of two VA 
psychiatrists noted that other than mentioning his combat 
wounds, the veteran did not bring up any specific complaints 
about his combat experience in Korea during examination.  The 
Board of psychiatrists indicated that only one diagnostic 
criteria for PTSD was met. 

The Board considers the thorough medical record review by a 
VA psychiatrist in November 1997 and opinions of a board of 
two VA psychiatrists in March 1999 finding no diagnosis of 
PTSD to be more probative than the two private opinions 
supporting the presence of PTSD.  The VA opinions were based 
on extensive review of the veteran's claims file including 
the veteran's Korean service, service medical records, 
private and VA medical evidence as well as examinations and 
interviews of the veteran.  Therefore, the Board concludes 
that there is no competent medical evidence of a diagnosis of 
PTSD of record that would be sufficient to warrant an 
allowance of the claim.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

III.  Increased evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2002).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities. 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

With respect to the shell fragment wounds, the Board notes 
that the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate 
to evaluation of muscle injuries were revised effective July 
3, 1997.  

Prior to the provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings.  38 C.F.R. § 4.55.

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability. Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals is also contemplated.  Objective findings 
of a slight disability including minimal scar, slight, if 
any, evidence of fascial defect, atrophy, or impaired tonus, 
and no significant impairment of function or retained 
metallic fragments. 38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and SMRs or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound.  Objective findings may include a 
ragged, depressed and inherent scars indicating wide damage 
to muscle groups in missile track, palpation showing moderate 
or extensive loss of deep fasciae or muscle substance, or 
soft flabby muscles in wound area and abnormal swelling and 
hardening of muscles in contraction.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

The revised provisions of 38 C.F.R. § 4.55, in pertinent 
part, provide that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through- and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under DC 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle damage: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in electro- 
diagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezium and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 
C.F.R.§  4.56 (d)(4). 

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R.§§ 4.10, 4.40, 4.45, and 4.59.

A.  Shell fragment wound residuals of the right knee

Service medical records disclose that the veteran received 
multiple grenade fragment wounds to the right neck, index and 
middle fingers of the right hand, and right knee.  An August 
1960 VA examination report revealed a 1/2 inch long linear scar 
on the antero-lateral aspect of the right knee with a hard 
nodule with metallic foreign body in the soft tissue.

In October 1960, the RO granted service connection for the 
residuals of shell fragment wound of the right knee and 
assigned a 10 percent evaluation under Diagnostic Code 7804.  
The Board observes that as the veteran's 10 percent 
disability has been in effect for more than 20 years, it is 
now protected and cannot be reduced.  38 C.F.R. § 3.951(b) 
(2002).

In April 1991, the veteran filed a claim for increased 
evaluation.  VA medical records from April 1989 to March 1993 
show no complaints, findings, or diagnoses of any right knee 
problems to include of residuals of shell fragment wound of 
the right knee.

At a July 1997 VA examination, the veteran denied pain in the 
right knee.  The examiner noted that the veteran sustained 
wounds to the right knee during service.  On evaluation, the 
right knee was not swollen and there were no deformities of 
the right knee.  There was moderate crepitation, but there 
was no tenderness to palpation and no subluxation.  There was 
normal muscle strength of the right knee and there was no 
muscle atrophy.  The examiner noted that the veteran had full 
and complete pain free range of motion of the right knee.  
The examiner stated that there was no objective evidence of 
any scar on the right knee.  X-rays of the right knee were 
normal.  The diagnosis was residuals of shell fragment wound 
of the right knee by history.  The examiner opined that there 
were no residuals, functional impairment, or musculature 
disability of the right knee associated with shell fragment 
wound of the right knee. 

The record does not contain any further medical evidence 
pertaining to the veteran's residuals of shell fragment wound 
of the right knee.

The RO has evaluated the veteran's residuals of shell 
fragment wound of the right knee as 10 percent disabling 
under diagnostic code 7804.  The Board notes that the 
diagnostic criteria pertaining to skin were revised August 
30, 2002.  Prior to August 30, 2002, a 10 percent disability 
rating under Diagnostic Code 7804 was assigned for 
superficial scars that were tender and painful on objective 
demonstration.  The revised criteria provide a 10 percent 
evaluation under Diagnostic Code 7804 for superficial scars 
that are painful on examination.  According to the notes for 
Diagnostic Code 7804, a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, note 1 (2002).  Under both the 
former and revised criteria, a 10 percent evaluation is the 
maximum evaluation.  VA must consider the claim under both 
versions of the regulations and rating criteria found in the 
Schedule and apply the version most favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, however, it does not appear that one version is more 
favorable than the other, and the criteria, although 
organized slightly differently in one version than in the 
other, remain substantially the same.

Upon review of the evidence, the Board finds that the 
evidence of record does not demonstrate that the veteran has 
a scar that is tender and/or painful on examination.  In 
fact, at the most recent examination, the examiner stated 
that he could not locate a scar on the right knee. 

Additionally, the Board will consider other diagnostic 
criteria that may pertain to the evaluation.  Both the former 
and revised criteria stated that Diagnostic Code 7805 
evaluates scars based on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002).  Here, the affect 
part is the right knee.  However, the medical evidence of 
record does not show any limitation of function of right knee 
due to the service-connected residuals of shell fragment 
wound.  In fact, at the most recent VA examination, the 
examiner opined that there were no residuals, functional 
impairment, or musculature disability of the right knee 
associated with shell fragment wound of the right knee.  
Thus, the Board concludes that since there is no objective 
evidence of pain, tenderness, ulceration or limitation of 
function attributable to shell fragment wound of the right 
knee, there is no basis for a disability rating in excess of 
10 percent under Diagnostic Code 7805.
 
As to DeLuca, supra considerations, an additional rating 
pursuant to 4.40, 4.59, and the holding in DeLuca is not for 
application because the veteran's disability evaluation is 
not predicated on loss of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

The Board has also considered whether the veteran may be 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 5311, which applies to muscle group XI (the 
knee and foot).  See 38 C.F.R. § 4.73, Diagnostic Code 5311.  
In order to warrant an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right knee under 
Diagnostic Code 5311, the evidence must establish that the 
veteran has moderately severe muscle damage.

As noted above, moderately severe muscle disability must show 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. 4.56.  This 
symptomatology as it relates to the veteran's right knee 
disability is not shown in the medical records.  Moreover, 
there are no service records or other evidence which show 
that the veteran was hospitalized for a prolonged period for 
treatment of a wound to his right knee.  

Thus, the Board finds that the preponderance of the evidence 
does not support the grant of an evaluation in excess of 10 
percent.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

B.  Shell fragment wound residuals of the right side of the 
neck

Service medical records disclose that the veteran received 
multiple grenade fragment wounds to the right neck, index and 
middle fingers of the right hand, and right knee.  An August 
1960 VA examination report revealed a well-healed, hardly 
visible scar approximately 1 inch long in the right side of 
the neck.

In October 1960, the RO granted service connection for the 
residuals of shell fragment wound of the right side of the 
neck and assigned a noncompensable evaluation under 
Diagnostic Code 7805.  Subsequently VA and private medical 
records dated from 1983 to 1985 revealed retained metallic 
foreign bodies in the neck.  In January 1986, the RO 
increased the evaluation for residuals of shell fragment 
wound of the right side of the neck to 10 percent under 
Diagnostic Codes 7805 and 5322.  

In April 1991, the veteran filed a claim for increased 
evaluation.  VA medical records from April 1989 to March 1993 
show no complaints, findings, or diagnoses of any problems of 
the right neck to include of residuals of shell fragment 
wound of the right side of the neck.

At a July 1997 VA examination, the veteran denied pain in the 
right neck.  The examiner noted that the veteran sustained 
wounds to the right neck during service.  On evaluation, 
there were no postural abnormalities or fixed deformities of 
the back.  There was normal muscle strength in the neck with 
no muscle atrophy.  The examiner noted that the veteran had 
full and complete pain free range of motion of the cervical 
spine.  There was a fading non-tender scar, approximately 1/2 
cm on the right side of the neck.  There was no depression, 
ulceration, adherence, or herniation of the scar.  The 
examiner noted that the scar was not cosmetically disfiguring 
and did not affect the function of the neck.  X-rays revealed 
degenerative joint disease with mild to moderate neural 
foramina at C4-5 on the right.  The diagnosis was residuals 
of shell fragment wound of the right side of the neck.  The 
examiner opined that there were no residuals, functional 
impairment, or musculature disability of the right neck 
associated with shell fragment wound of the right neck. 

The record does not contain any other medical evidence 
pertaining to treatment or examination of the veteran's 
residuals of shell fragment wound of the right side of the 
neck.

The RO has evaluated the veteran's residuals of shell 
fragment wound of the right side of the neck as 10 percent 
disabling under diagnostic codes 7805-5322.  As noted above, 
Diagnostic Code 7805 evaluates scars on the basis of the 
limitation of motion of the affected part, here, the neck.  
The medical evidence does not demonstrate any limitation of 
motion of the neck due to the scar.

Diagnostic Code 5322 evaluates injuries to Muscle Group XXII.  
This muscle group controls the function of the rotary and 
forward movements of the head, respiration, and deglutition. 
It includes the muscles of the front of the neck: (1) 
trapezius I (clavicular insertion); (2) sternocleidomastoid; 
(3) the "hyoid" muscles; (4) sternothyroid; and (5) 
digastric.

During the pendency of this claim, the regulations used to 
assess the level of impairment attributable to injuries to 
Muscle Group XXII were revised.  VA must consider the claim 
under both versions of the regulations and rating criteria 
found in the Schedule and apply the version most favorable to 
the veteran.  See Karnas,  
1 Vet. App. 319.  In this case, however, it does not appear 
that one version is more favorable than the other, and the 
criteria, although organized slightly differently in one 
version than in the other, remain substantially the same.

As noted above, the 10 percent disability rating presently in 
effect contemplates moderate disability.  For a 20 percent 
rating to be assigned, the veteran must exhibit symptoms 
comparable with a moderately severe disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.73, Diagnostic Code 5322.  In this 
case, the medical evidence shows that the veteran sustained a 
shell fragment wound to the right side of the neck. This 
injury resulted in residual retained metallic foreign bodies.  
There were no indications on palpation of any loss of deep 
fascia, muscle substance or firm resistance, let alone 
moderate losses thereof.  On the contrary, the most recent VA 
examination revealed full muscle strength with no atrophy and 
full and complete range of motion of the cervical spine 
without pain, incoordination in motion, or easy fatigability.  
The examiner opined that there were no residuals, functional 
impairment, or musculature disability of the right neck 
associated with the shell fragment wound of the right neck.  
While there is x-ray evidence of a retained foreign bodies, 
there is no evidence that the muscles (Muscle Group XXII) are 
soft or flabby, or that they do not swell and harden normally 
in contraction, and there is no visible or measured atrophy 
or adaptive contraction of the opposing group of muscles.

Additionally, prior to August 30, 2002, disfiguring scars of 
the head, face, or neck were evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Under this criteria, a 
moderate disfiguring scar of the head, face, or neck was 
rated as 10 percent disabling.  Scars that are severely 
disfiguring, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, warrant a 30 percent 
disability rating.  Effective August 30, 2002, this criteria 
was revised to address disfigurement of the head, face, or 
neck.  Eight characteristics of disfigurement were 
identified, which include a scar of 5 inches (13 cm) or more 
in length, scar at least one-quarter inch (0.6 cm) wide at 
the widest part, surface contour of scar elevated or 
depressed on palpation, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding 6 sq. 
inches (39 sq. cm), underlying soft tissue missing in an area 
exceeding 6 sq. inches (39 sq. cm), or skin indurated and 
inflexible in an area 6 sq. inches (39 sq. cm).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, note 1.  A 10 percent 
evaluation is warranted under these criteria if there is one 
characteristic of disfigurement present.  A 30 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

As noted above, the medical evidence does not demonstrate 
that the scar of the right side of the neck meets the 
criteria for an evaluation under the Diagnostic Code 7800.  
At the most recent examination, the examiner noted that the 
scar measured less than 1/2 cm (0.5), was not adherent, 
depressed, ulcerated, or herniated.  Additionally, the 
examiner stated that the scar was fading and was not 
cosmetically disfiguring.

Following careful consideration of the veteran's contentions 
that he suffers a higher level of impairment than that for 
which he is currently rated for his service-connected shell 
fragment wound of the right side of the neck, the Board 
affords more probative value to the medical evidence 
regarding the manifestations of this disorder.  That medical 
evidence shows none of the indicia of impairment set out in 
38 C.F.R. § 4.56, that would be expected if the veteran's 
disability was more accurately described as "moderately 
severe" or "severe," as those terms are used in VA's 
regulations.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence does not support an evaluation 
in excess of 10 percent for residuals of shell fragment wound 
of the right side of the neck.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  The claim is denied.

C.  Chronic otitis media and mastoiditis of the right ear

The RO granted service connection for right ear otitis media 
and mastoiditis in a September 1968 rating decision.  A 10 
percent evaluation was assigned from 1962 to 1968 and then 
the evaluation was decreased to noncompensable from 1968 
under 38 C.F.R. § 4.87, Diagnostic Code 6200.  

Revisions to the schedular criteria for the evaluation of 
diseases of the ear were made by regulatory amendment 
effective June 10, 1999.  38 C.F.R. §§ 4.85-4.87 (2002).  As 
noted above, where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  See Karnas, 1 Vet. App. 
313. 

Prior to June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent disability rating for otitis media, suppurative, 
chronic, during the continuance of the suppurative process.  
It was noted that evaluation pursuant to Diagnostic Code 6200 
was to be combined with ratings for the loss of hearing.  See 
38 C.F.R. § 4.87a (1998).

Effective June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent rating for chronic suppurative otitis media, during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be separately 
evaluated.  See 38 C.F.R. § 4.87 (2002).  In this case, the 
veteran is not currently service-connected for labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, and 
thus, a separate evaluation is not warranted at this time.

Although the veteran complained that he has right ear 
drainage, the competent evidence of record does not 
demonstrate that the veteran currently has active chronic 
otitis or mastoiditis.  While a February 1989 VA medical 
record shows treatment for purulent discharge of right ear 
with diagnosis of chronic nonsuppurative otitis media with 
mastoiditis on the right, subsequent VA medical records from 
the date of the veteran's claim in April 1991 to 1999 do not 
show findings or diagnoses of active otitis media or 
mastoiditis in the right ear. 

At a June 1998 VA ear disease examination, the veteran 
reported recurrent right ear discharge.  On examination, 
there were no deformities of the auricles.  He presented 
normal intact ear canals without infection or swelling, and 
intact tympanum.  The tympanic membranes were retracted 
posteriorly and there were tympanosclerotic patches 
anteriorly.  There was no infection of the middle or inner 
ear.  X-rays of the right mastoid revealed small, minimally 
aerated right-sided mastoid air cells with no lytic bone 
defect, and thickened intercellular septa or air fluid 
levels.  The impression was asymmetrical aeration of the 
mastoid bones with tiny small aerated air cells on the right.  
The examiner diagnosed inactive, chronic otitis medial and 
mastoiditis on the right.  The examiner noted that there was 
no evidence of current or recent suppuration and that the 
right ear was dry.

A 10 percent evaluation for chronic suppurative otitis media 
is only warranted during suppuration or with aural polyps.  
Suppuration is defined as the "formation of pus; the act of 
becoming converted into and discharging pus."  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 1610.  The 
veteran's chief complaint is ear discharge.  However, the 
medical evidence does not show that he suffers from chronic 
suppuration.  Furthermore, as indicated above, the medical 
evidence does not show ongoing treatment for right ear 
problems.  The most recent examination revealed his right ear 
canal was within normal limits, with no report of aural 
polyps.  Therefore, the veteran's service-connected otitis 
media of the right ear is not compensable under either the 
old or new criteria for the evaluation of diseases of the 
ear.  See 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998); 38 
C.F.R. § 4.87, Diagnostic Code 6200 (2002).

The Board has also considered the applicability of Diagnostic 
Code 6201, under which chronic nonsuppurative otitis media 
with effusion (serous otitis media) is rated based upon 
hearing impairment, per the rating criteria effective as of 
June 10, 1999.  Prior to June 10, 1999 otitis media, 
catarrhal, chronic, was also evaluated based upon loss of 
hearing.  See 38 C.F.R. § 4.87a, Diagnostic Code 6201 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6201 (2002).  However, in 
the present case, there is no indication that the veteran 
currently suffers from chronic otitis media which is 
associated with effusion.  Therefore, Diagnostic Code 6201 is 
not applicable in this case.

The Board finds that the requirements for the assignment of a 
compensable disability evaluation for the veteran's chronic 
otitis media and mastoiditis of the right ear have not been 
met.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Therefore, the veteran's claim is denied.

D.  Hearing loss of the right ear

The RO granted service connection for hearing loss in a 
September 1968 rating decision and assigned a noncompensable 
evaluation.  The RO evaluated the veteran's hearing of the 
right ear as noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6100.  

As noted above, revisions to the schedular criteria for the 
evaluation of diseases of the ear were made by regulatory 
amendment effective June 10, 1999.  38 C.F.R. §§ 4.85-4.87 
(2002).  As noted above, where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant applies.  See Karnas,  
1 Vet. App. 313.

At the time that the veteran filed his claim for a 
compensable evaluation for a right ear hearing loss, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected ear hearing loss, the rating schedule established 
eleven auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85 to 4.87, Diagnostic Codes 6100 
to 6110 (1998).  The Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Additionally, in situations where service connection had been 
granted for defective hearing involving only one ear and the 
veteran did not have total deafness in both ears, as in the 
instant appeal, the hearing acuity of the nonservice-
connected ear was considered to be normal. 38 C.F.R. §§ 
3.383, 4.14 (1998); Boyer v. West, 11 Vet. App. 477 (1998), 
affirmed 12 Vet. App. 142 (1999).

The regulatory revisions that became effective on June 10, 
1999 did not change the schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  As revised, 38 C.F.R. § 4.85(f) 
does state that if the impaired hearing is service-connected 
in one ear, to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of Level I.  38 
C.F.R. § 4.85 (2002).  Furthermore, the revised 38 C.F.R. 
§ 4.86 states that when the pure tone threshold at each of 
the specified frequencies is 55 decibels or more, the higher 
numeral designation for hearing impairment from Table VI or 
Table VIa will be applied and when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral, 
that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86 (2002).

In this particular case, the Board finds that evaluation of 
the veteran's service-connected right ear hearing loss under 
the old or the revised rating criteria would yield the same 
rating evaluation.

At a July 1997 VA audiogram, the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
60
70

The puretone average in the right ear was 55.  The Maryland 
CNC speech recognition score was 80 percent in the right ear.  
Additionally, the puretone average for the nonservice-
connected left ear was 48 and the Maryland CNC speech 
recognition score was 80 percent in the left ear.  The 
audiologist reported that the results of the audiogram showed 
moderate to moderately severe sensorineural hearing loss.  

The findings of the most recent VA audiological examination 
reveal that the veteran exhibited a Level IV hearing loss in 
the right ear.  38 C.F.R. § 4.85, Table VI (1996 and 2002).  
The findings of the recent VA examination indicate that the 
veteran's left hearing loss would correspond to Level III.  
38 C.F.R. § 4.85, Table VI (1996 and 2002).  However, because 
the left ear hearing loss is not service connected, the 
regulations stated that the nonservice-connected left ear is 
assigned Level I for evaluation purposes.  38 C.F.R. 
§ 4.85(f).  The exceptional patterns of hearing loss 
described in the revised 38 C.F.R. § 4.86 are not 
demonstrated.  Combining the scores of Level IV for the 
service-connected right ear and Level I for the nonservice-
connected left ear in the manner set forth in Table VII 
(which is identical under both the former and revised 
provisions) results in a nonconmpensable evaluation for right 
ear hearing loss under Diagnostic Code 6100 (2002).  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support a compensable evaluation for 
the veteran's service-connected right ear hearing loss.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Therefore, the claim is denied. 

IV.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a May 2002 supplemental 
statement of the case.  In particular, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  
Additionally, by November 2002 letter, the veteran was 
advised of the revision of the regulations pertaining to the 
diagnostic criteria for skin disorders.  In his November 2002 
response, the veteran stated that he had no further 
information to submit.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, private 
medical records, and Social Security records.  The veteran 
was also provided the opportunity to testify at hearings 
before a Member of the Board and at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

New and material evidence was not submitted to reopen the 
claim for service connection for a psychiatric disorder.  
Service connection for PTSD is denied.  An evaluation in 
excess of 10 percent for shell fragment wound of the right 
knee with retained metallic fragments is denied.  An 
evaluation in excess of 10 percent for shell fragment wound 
of the right side of the neck with retained metallic 
fragments is denied.  Entitlement to a compensable evaluation 
for chronic otitis media with mastoiditis of the right ear is 
denied.  Entitlement to a compensable evaluation for right 
ear hearing loss is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

